TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00027-CV


Frederic A. Gladle, Appellant

v.

Dustin Leifheit, Samantha Leifheit and Darryl Leifheit, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-06-003026, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



NO. 03-07-00028-CV


Frederic A. Gladle Management Trust; Frederic A. Gladle Living Trust;
Barbara E. Gladle; Barbara Lynne Gladle Management Trust; Barbara Lynne Gladle
Living Trust; Alan Lynne Family Trust; LT Entertainment Center, LP; LT Entertainment
Group, LLC; Alan Lynne Family Partnership; Meriport Capital, Inc.; and Train, Inc.,
Appellants

v.


Dustin Leifheit, Samantha Leifheit, and Darryl Leifheit,

Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. D-1-GN-06-003987, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


		These appeals were consolidated for purposes of briefing and oral argument, if any. 
Appellants have filed an unopposed motion to extend time to file their brief.  See Tex. R. App. P.
38.6(d).  However, appellants also state in their motion that they and appellees have reached a
settlement in principle and need the additional time to reduce the terms of the settlement to writing,
thus alleviating the need to file briefs at all.  In order to allow the parties adequate time to draft their
settlement documents without having to ask for multiple extensions, we will abate the case.  The
parties should file a status report in thirty days to inform us if additional time is necessary or if we
need to set a briefing schedule because they were unable to finalize the settlement.  Of course, a
motion to dismiss based on settlement may be filed at any time.


						__________________________________________
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Abated
Filed:   August 23, 2007